DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 8-14, 16, 17, 19, and 20f are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al. (US 2017/0022360) in view of Yoon et al. (Macromolecules, 2013, p. 7219-7231) and Onuma et al. (US 6,812,284; cited in prior Office action).  Jansen et al. (US 2011/0293930) is cited as an evidentiary reference.
Regarding Claims 1, 2, 10, 12, and 19, Farrell teaches compositions including at least one first polycarbonate useful for high heat applications, and a second bisphenol A (BPA) polycarbonate (Abstract).  The composition has a heat deflection temperature of 120-230°C (p. 15, [0115]).  This falls within the claimed range of at least 114°C.
The first and second polycarbonates read on the claimed polycarbonate resin when taken individually or collectively.  Farrell’s examples illustrate the use of PC-1, a linear BPA polycarbonate, having a Mw of 30,000, produced by SABIC Innovative Plastics (p. 22, Table 1, fifth entry).  Jansen demonstrates that a linear polycarbonate with a Mw of 30,000 produced by SABIC Innovative Plastics has a melt flow rate according to ASTM D1238 of 4.5 cm3/10 min (p. 4, Table 1), equivalent to approximately 4.5 g/10 min.  This falls within the claimed range of less than 5 grams per 10 minutes.  Thus, Farrell teaches a polycarbonate resin comprising at least one polycarbonate having a melt flow rate within the claimed range measured according to the claimed conditions as evidenced by Jansen.
Farrell’s composition further comprises one or more polycarbonate-polysiloxane (PC-Si) copolymers (p. 6, [0043]).  This reads on the claimed polysiloxane-polycarbonate copolymer.
The composition may include a polyester (p. 11, [0078]).  The polyester may be polyethylene terephthalate (PET) (p. 12, [0083]).  Farrell’s composition may be formed into articles by methods such as film extrusion (p. 18, [0148]).  Farrell does not teach a polyester including a heterocyclic aliphatic diol as claimed.
Yoon teaches that as petroleum-based resources diminish, there is increased focus on eco-friendly materials to conserve limited resources and prevent pollution.  Biobased polymers are eco-friendly materials that utilize renewable resources by replacing a part of petroleum-based monomers with biobased monomers.  Yoon discloses a highly thermal-resistant biobased polymer based on isosorbide, a biobased monomer derived from glucose (p. 7219, Introduction).
Table 1 (p. 7220) illustrates the physical properties of polyesters obtained from terephthalic acid and a diol mixture consisting of isosorbide (a heterocyclic aliphatic diol having 6 carbon atoms), cyclohexanedimethanol (CHDM; a cyclic aliphatic diol having 8 carbon atoms), and ethylene glycol (a linear aliphatic diol having 2 carbon atoms).  Specific examples of these polyesters exhibit glass transition temperatures (Tg) of 113°C, 116°C, and 120°C (Table 1).  Additionally, Yoon’s polyesters exhibit thermal decomposition temperatures which are sufficiently high to enable their general application in the plastics industry (p. 7229).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Farrell’s PET with a polyester formed according to Yoon having a Tg of 113°C, 116°C, or 120°C in order to take advantage of the environmental benefits associated with the use of biobased polymers.  
Farrell further teaches the use of additives such as impact modifiers (p. 14, [0103]), and employs a core-shell copolymer in the examples (p. 23, Table 1, MBS).  Farrell does not teach an impact modifier having the claimed core-shell arrangement and composition. 
Onuma teaches the use of a core-shell impact resistance improving agent which includes (A) 40-90 parts by weight of a core made from a butadiene-based copolymer; (B) 5-40 parts of an inner layer shell obtained by polymerizing a monomer mixture containing a (meth)acrylate monomer; and (C) 5-20 parts by weight of an outer layer shell obtained by polymerizing a monomer mixture containing an aromatic vinyl monomer (Abstract).  The inner layer shell (B) further comprises 60-98% of an aromatic vinyl monomer (col. 3, lines 59-66).  The impact resistance improving agent is suggested for use in compositions including terephthalic acid-based polyesters such as PET or poly(ethylene-co-CHDM  terephthalate) (Abstract; col. 5, lines 48-61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farrell in view of Yoon as applied above, and further in view of Onuma to select the impact modifier described above.  This modifier represents a core-shell impact modifier as suggested by Farrell, and is shown to be successful for use in compositions based on polyesters based on terephthalic acid and diols such as ethylene glycol and CHDM.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” (325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.
Modification of Farrell in view of Yoon and Onuma as applied above reads on Claims 1, 2, 10, 12, and 19.
Regarding Claim 3, Yoon teaches polyesters having Tg values falling within the claimed range which include 22.7-33.8 mol% isosorbide (p. 7220, Table 1).
Regarding Claims 5 and 6, Yoon teaches polyesters having Tg values falling within the claimed range which include 45.0-71.2 mol% CHDM (p. 7220, Table 1)..  This diol reads on Chemical Formula 21 where R1-4 are hydrogen and n1-2=1.
Regarding Claim 8, Farrell teaches compositions comprising 30-95 wt% of a first polycarbonate (PPPBP-BPA) (p. 19, [0167]); 1-60 wt% BPA polycarbonate; and 0.05-15 wt% polyester (p. 20, [0183]).  This indicates that the combined PPPBP-BPA and BPA polycarbonates will be present in amounts of 206 parts by weight or more based on 100 parts of polyester.  This overlaps the claimed range of 110-1000 parts by weight.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 9, Farrell’s composition comprises 1-60 wt% PC-Si (p. 20, [0178]), and 0.05-15 wt% polyester (p. 20, [0183]).  This indicates that PC-Si will be present in amounts of approximately 6.6 or more parts by weight per 100 parts polyester.  This overlaps the claimed range of 1-50 parts by weight.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 11, Farrell’s examples illustrate the use of 5 wt% of a core-shell modifier (p. 29, Table 14, Example 81; see also p. 23, Table 1, MBS).  
Regarding Claim 13, Onuma describes an impact modifier comprising a core (col. 2, line 66 - col. 3, line 9), inner layer shell (col. 3, lines 59-66), and outer layer shell (col. 4, lines 40-46) which are identical to the claimed core, inner layer shell, and outer layer shell.
Regarding Claim 14, Farrell’s PC-Si copolymer comprises 0.5-20 wt% polysiloxane units (p. 9, [0055]).
Regarding Claim 16, Farrell teaches additives including UV stabilizers (i.e. light stabilizers) and lubricants (p. 14, [0103]).
Regarding Claim 17, the cited references are silent with respect to tensile strength.  Nevertheless, modification of Farrell in view of Yoon and Onuma results in a composition having an identical HDT, containing an identical polyester having an identical Tg, as well as identical polycarbonate, polysiloxane-polycarbonate, and impact-reinforcing material in amounts falling within or overlapping amounts recited in narrower or preferred embodiments in the specification andO dependent claims.  Based on these similarities, one of ordinary skill in the art would reasonably expect the modified composition to possess the claimed tensile strength.
Regarding Claim 20, Farrell teaches forming articles used in automobiles, electrical and electronic devices, home appliances, office equipment, and household goods (p. 17, [0140]-[0141]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Farrell in view of Yoon and Onuma as applied to Claim 1 above, further in view of DeRudder et al. (US 2004/0220330; cited in prior Office action).
Regarding Claim 15, modification of Farrell in view of Yoon and Onuma remains as applied to Claim 1 above.  Farrell teaches resin compositions comprising a polycarbonate and a PC-Si copolymer as indicated above.  The composition may include additives including flame retardants (p. 14, [0103]).  The specific polysiloxane block (39a) shown at page 8, [0052] represents a eugenol-capped polydimethylsiloxane block used to form polycarbonate-polysiloxane copolymers.  Farrell’s composition is suggested for use in various automotive applications including headlamps and tail lamps (p. 17, [0140]).  Farrell does not teach a specific Tg or acceptable Tg range for such copolymers.
In the same field of endeavor, DeRudder teaches siloxane polycarbonate copolymers (Abstract) for use in automotive lighting applications (p. 1, [0008]).  The copolymers may be blended with other polymers such as polycarbonates and polyesters (p. 6, [0068]).  DeRudder’s copolymers are preferably based on a eugenol-capped polydimethylsiloxane (p. 6, [0073]).  Exemplary copolymers have Tg values of 140.6-148.7°C (p. 9, Table 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farrell in view of Yoon and Onuma as applied to Claim 1 above, and further in view of DeRudder to select a polysiloxane-polycarbonate copolymer having a Tg of 140.6-148.7°C as described above, as such copolymers are compositionally similar to those used by Farrell, are suggested for use in automotive lighting applications, and may be used in blends with polyesters and polycarbonates.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” (325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  Modification in this way reads on Claim 15.



Response to Arguments

Applicant’s arguments with respect to Claims 1-3, 5-17, 19, and 20 have been considered but are moot in view of the new grounds of rejection presented above.  
Applicant’s arguments assert that the prior art cited in the previous Office action failed to disclose at least one polycarbonate having a melt flow rate within the claimed range, and failed to disclose how to achieve a heat deflection temperature (HDT) of at least 114°C.  
These deficiencies are addressed by the newly cited reference to Farrell applied in the new grounds of rejection above.  Farrell teaches the use of a polycarbonate having a melt flow rate of 4.5 g/10 min as evidenced by Jansen, and generally teaches compositions having a HDT of at least 120°C.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762